     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 1 of 20


1

2

3

4

5
                                 UNITED STATES DISTRICT COURT
6
                                        DISTRICT OF NEVADA
7
                                                   ***
8
      EDWARD GARZA,                                        Case No. 2:18-cv-00995-GMN-BNW
9
                                         Petitioner,
10           v.                                                           ORDER
11
      BRIAN WILLIAMS, et al.,
12
                                     Respondents.
13

14           This represented habeas matter under 28 U.S.C. § 2254 by Petitioner Edward
15    Garza (“Petitioner” or “Garza”) comes before the Court on respondents’ motion to dismiss
16    (ECF No. 52) and petitioner’s motion for discovery (ECF No. 44).
17                                         Motion to Dismiss
18        Timeliness and Relation Back
19           Respondents first seek the dismissal of Grounds 2 and 5(c) as untimely under the
20    one-year federal limitation period in 28 U.S.C. § 2244(d). The controlling issue presented
21    by the briefing is whether these claims from Garza’s counseled second amended petition
22    relate back to a timely claim in his prior pro se amended petition.
23           A claim in an amended petition that is filed after the expiration of the one-year
24    limitation period will be timely only if the claim relates back to a timely-filed claim pursuant
25    to Rule 15(c) of the Federal Rules of Civil Procedure, on the basis that the claim arises
26    out of "the same conduct, transaction or occurrence" as the timely claim. Mayle v. Felix,
27    545 U.S. 644 (2005). In Mayle, the Supreme Court held that habeas claims in an
28    amended petition do not arise out of "the same conduct, transaction or occurrence" as

                                                       1
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 2 of 20


1     prior timely claims merely because the claims all challenge the same trial, conviction or

2     sentence. 545 U.S. at 655-64. Rather, under the construction of the rule approved in

3     Mayle, Rule 15(c) permits relation back of habeas claims asserted in an amended petition

4     "only when the claims added by amendment arise from the same core facts as the timely

5     filed claims, and not when the new claims depend upon events separate in ‘both time and

6     type' from the originally raised episodes." Id., at 657. In this regard, the reviewing court

7     looks to "the existence of a common ‘core of operative facts' uniting the original and newly

8     asserted claims." A claim that merely adds "a new legal theory tied to the same operative

9     facts as those initially alleged" will relate back and be timely. Id., at 659 & n.5.

10           In Grounds 2 and 5(c) in the counseled second amended petition, Garza alleges,

11    factually, inter alia, that: (1) there was a factual dispute at trial as to what happened after

12    Nye County Sheriff’s Deputies Danneker and Fancher arrived in separate vehicles at the

13    home of Garza and Janice Lujan; (2) Deputies Danneker and Fancher testified that Garza

14    pointed a gun at Fancher who then shot at Garza fourteen times; (3) Garza and Lujan

15    testified that Fancher arrived in a panic, Garza was obeying police commands, and then

16    Fancher opened fire and shot Garza three times; and (4) Detective Boruchowitz thereafter

17    failed to preserve dashcam recordings from both patrol vehicles, with Boruchowitz

18    claiming that there was no video from Danneker’s dashcam and that the Fancher

19    dashcam did not show the incident with Garza. (ECF No. 40, at 9-11 & 25-26.)

20           In Ground 1 of the earlier pro se amended petition, Garza similarly alleged,

21    factually, inter alia, that Detective Boruchowitz failed to preserve dashcam video from the

22    two deputies’ respective vehicles and that the recordings would have verified his version

23    of what happened prior to the officer-involved shooting. (See ECF No. 11, at 3-10.)

24           In Ground 2 of the second amended petition, Garza claims, legally, that he was

25    denied rights to due process, a fair trial, and to present a defense in violation of the Fifth,

26    Sixth and Fourteenth Amendments because the trial court did not give an adverse

27    inference instruction to the jury due to the unpreserved audiovisual evidence. (ECF No.

28    40, at 9 & 11.) In Ground 5(c) of the pleading, Garza claims that he was denied effective

                                                    2
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 3 of 20


1     assistance of appellate counsel in violation of the Sixth and Fourteenth Amendments

2     when counsel did not raise the above claim during the state direct appeal. (Id., at 25-27.)

3            In the pro se amended Ground 1, Garza claimed legally, based upon the above

4     factual allegations, that he “was denied due process of law by the State’s failure to

5     preserve and/or disclose material evidence pursuant to Brady v. Maryland, in violation of”

6     the Fifth, Sixth and Fourteenth Amendments. In Ground 6, he claimed that appellate

7     counsel was ineffective for not raising, inter alia, Ground 1. (ECF No. 11, at 3,10 & 49.)

8            The Court is persuaded that current Grounds 2 and 5(c) relate back to the earlier

9     pro se claims. The claims all are tied to a common core of operative facts – Detective

10    Boruchowitz’ failure to preserve alleged dashcam recordings from the police vehicles

11    driven by Deputies Danneker and Fancher. Current Grounds 2 and 5(c) present different

12    legal theories than the legal theory presented in particular in prior Ground 1, but these

13    different legal theories nonetheless are tied to a common core of operative facts. The

14    claims therefore relate back under Rule 15(c). See, e.g., Nguyen v. Curry, 736 F.3d 1287,

15    1296-97 (9th Cir. 2013), abrogated on other grounds by Davila v. Davis, 137 S. Ct. 2058

16    (2017) (new IAC claim for failing to raise double jeopardy claim on appeal related back to

17    earlier double jeopardy claim in original petition tied to a common core of operative facts).

18           The Court is not persuaded by respondents’ arguments to the contrary.

19    Respondents urge that while the claims share “some overlapping facts, they do not share

20    a common core of operative facts because [in particular] Ground 2 . . . centers on the trial

21    court’s failure to give an instruction—a key operative fact not present in Ground 1 of his

22    first amended petition.” (ECF No. 55, at 3, with emphasis in original.) This argument

23    misses the mark. In Nguyen, the Ninth Circuit rejected a similar argument that relation

24    back was precluded because the new claim was based on an allegedly key operative

25    fact—the attorney’s failure to raise the double jeopardy issue later on the direct appeal—

26    that was not presented in the earlier substantive claim. See 736 F.3d at 1297. The

27    relevant question is not whether the old claim requires proof of every single factual

28    element, even an arguendo “key” element, required to establish the new claim. Rather,

                                                   3
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 4 of 20


1     the relevant inquiry instead is whether the old and new claims are “tied” to a common

2     core of operative facts. The claims here are tied to a common core of operative facts,

3     Boruchowitz’ failure to preserve the alleged dashcam recordings. 1

4             Respondents further urge that relation back is precluded because the current

5     claims allegedly depend upon events separate in both time and type from the episodes

6     raised in the earlier claim. They maintain that this is so “because Ground 1 of [Garza’s]

7     first amended petition involves the prosecutor’s failure to disclose evidence before trial,

8     whereas [in particular] Ground 2 of his untimely petition involves the trial court’s failure to

9     give an instruction to jurors during trial.” (ECF No. 55, at 3, with emphasis in original.)

10    However, Nguyen instructs that “the ‘time and type’ language in Mayle refers not to the

11    claims, or grounds for relief . . . [but, rather] . . . refers to the facts that support those

12    grounds.” 736 F.3d at 1297 (emphasis in original). In Nguyen, the common core of facts

13    was that the defendant had fully served a three-year concurrent sentence on a count

14    when the state court thereafter resentenced him to twenty-five-years to life on that same

15    count. Id. It did not matter that the ineffective-assistance claim required proof also of

16    appellate counsel’s failure to raise a claim challenging that resentencing later on direct

17    appeal. Here, again, the common core of operative facts is Boruchowitz’ failure to

18    preserve the alleged dashcam video. It does not matter, for relation back under Rule

19    15(c), that Ground 2 is based also on the trial court’s failure to give an instruction allegedly

20    required by Boruchowitz’ failure or that Ground 5(c) is based also on appellate counsel’s

21    failure to raise a challenge the trial court’s failure to give the instruction allegedly required

22    by Boruchowitz’ failure. All of the claims are tied to a common core of operative facts. 2

23            Grounds 2 and 5(c) relate back and are timely.

24
              1  The Court is not persuaded by respondents’ reliance on Black’s Law Dictionary in support of this
25    argument. (See ECF No. 55, at 3.) The controlling law, and the specific principles for applying that
      controlling law, are delineated in Mayle and Nguyen, not a legal dictionary.
26            2 Respondents’ reliance on Alfaro v. Johnson, 862 F.3d 1176 (9th Cir. 2017), is misplaced. Alfaro’s

      discussion of Nguyen and the panel’s actual application of the principle discussed in the text is fully
27
      consistent with this Court’s analysis. See 862 F.3d at 1184 (“The barrier to relation back in [this] case is
      not the differing times at which [the] claims arose, or the different legal grounds upon which they rest.”).
28    See also Ross v. Williams, 950 F.3d 1160, 1168 n.6 (9th Cir.) (en banc), cert. denied, 141 S.Ct. 840 (2020).

                                                           4
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 5 of 20


1          Exhaustion

2            Respondents contend that the same two grounds, Grounds 2 and 5(c), are not

3     exhausted. The Court refers back to its description above of these two grounds.

4            Under 28 U.S.C. § 2254(b)(1)(A), a habeas petitioner first must exhaust state court

5     remedies on a claim before presenting that claim to the federal courts. To satisfy this

6     exhaustion requirement, the claim must have been fairly presented to the state courts

7     completely through to the highest state court level of review available. E.g., Peterson v.

8     Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003) (en banc); Vang v. Nevada, 329 F.3d 1069,

9     1075 (9th Cir. 2003). In the state courts, the petitioner must refer to the specific federal

10    constitutional guarantee upon which he relies and must also state the facts that entitle

11    him to relief on that federal claim. E.g., Shumway v. Payne, 223 F.3d 983, 987 (9th Cir.

12    2000). That is, fair presentation requires that the petitioner present the state courts with

13    both the operative facts and the federal legal theory upon which the claim is based. E.g.,

14    Castillo v. McFadden, 399 F.3d 993, 999 (9th Cir. 2005). The exhaustion requirement

15    ensures that the state courts, as a matter of federal-state comity, will have the first

16    opportunity to pass upon and correct alleged violations of federal constitutional

17    guarantees. See, e.g., Coleman v. Thompson, 501 U.S. 722, 731 (1991).

18           Under Rose v. Lundy, 455 U.S. 509 (1982), and following cases, a mixed petition

19    presenting unexhausted claims must be dismissed unless the petitioner dismisses the

20    unexhausted claims and/or seeks other appropriate relief, such as a stay to return to the

21    state courts to exhaust the claims.

22           As noted previously, Garza alleges in Ground 2 of the second amended petition

23    that he was denied rights to due process, a fair trial, and to present a defense in violation

24    of the Fifth, Sixth and Fourteenth Amendments because the trial court did not give an

25    adverse inference instruction to the jury due to Detective Boruchowitz’ failure to preserve

26    the alleged dashcam evidence. (ECF No. 40, at 9 & 11.)

27           Petitioner contends that Ground 2 was exhausted by his reference to his state

28    petition in his informal brief submitted to the state appellate courts.

                                                    5
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 6 of 20


1             As backdrop, indisputably, Garza did not allege any legal claim corresponding to

2     Ground 2 within the four corners of his appellate brief. Garza argued instead in his

3     appellate brief only that: (a) the prosecution violated Brady v. Maryland, 373 U.S. 83

4     (1963), when it failed to disclose Boruchowitz’ police personnel file for defense use in

5     impeaching the detective’s testimony about dashcam video; and (b) trial counsel rendered

6     ineffective assistance in failing to present exculpatory evidence developed by the defense

7     investigator which allegedly contradicted Deputy Danneker’s testimony regarding the

8     operation of the vehicle dashcam system. Garza did not articulate any claim within his

9     appellate brief that he was denied rights to due process, a fair trial, and to present a

10    defense because the trial court did not give an adverse inference instruction to the jury

11    due to Detective Boruchowitz’ failure to preserve alleged dashcam evidence. (ECF No.

12    22-23, at 4-9.)

13            Petitioner thus relies on Garza’s request in his appellate brief that the state

14    appellate courts “review the record relating to all seven (7) grounds in the petition and

15    reach the true merits of the claims therein.” (ECF No. 22-23, at 5.) 3 Petitioner maintains

16    that he raised the claim in current federal Ground 2 in Ground 1 of his state petition. (ECF

17    No. 54, at 5.)

18            However, just as indisputably, Garza did not expressly articulate any claim within

19    state Ground 1 that he was denied rights to due process, a fair trial, and to present a

20    defense because the trial court did not give an adverse inference instruction to the jury

21    due to Detective Boruchowitz’ failure to preserve alleged dashcam evidence. In state

22    Ground 1, Garza alleged virtually exclusively that the State violated Brady by failing to

23    disclose, as opposed to preserve, the dashcam evidence. Ground 1 made three isolated

24    references to a failure to preserve the evidence, 4 but the seven-page claim otherwise

25            3 The state appellate courts did as Garza requested and reviewed more than the two claims
26    expressly articulated in his informal appeal brief. (See ECF No. 22-25.)

              4 The heading to state Ground 1 read in part: “Petitioner was Denied Due Process of Law By the
27
      State’s Failure to Preserve and/or Disclose Material Evidence Pursuant to Brady v. Maryland . . . .” (ECF
      No. 21-18, at 11.) State Ground 1 further referenced Detective Boruchowitz’ testimony that he did not
28    preserve the VHS videotape from the camera system in Fancher’s vehicle. (Id., at 15.) And the ground

                                                         6
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 7 of 20


1     extensively alleged instead that the State had failed to disclose the evidence. Indeed, the

2     remedy requested was that the court order the State to disclose the dashcam evidence,

3     a remedy that by definition would not be even pertinent if the evidence had not been

4     preserved. Most critically for the present issue, however, state Ground 1 did not include

5     any express allegation that Garza’s conviction should be set aside because the state trial

6     court did not give an instruction that the jury should draw an adverse inference from a

7     failure to preserve the dashcam evidence. (See ECF No. 21-18, at 11-18.)

8             Petitioner concedes that there was no such legal theory expressly asserted in state

9     Ground 1. He urges that “[a]lthough [state] Ground One . . . [does] not explicitly state the

10    constitutional violation was the failure of the court to issue an adverse inference to the

11    jury concerning the destroyed audio/visual evidence, that claim can be read into [state]

12    Ground One.”         Petitioner relies upon federal authority requiring liberal reading of

13    pleadings filed by pro se litigants.            He maintains that he “was clearly asserting a

14    constitutional violation had occurred.” (ECF No. 54, at 6, with emphasis added.)

15            None of the cases cited by Garza for this argument arise in the context of a habeas

16    exhaustion issue. None of the cases that he cites hold that a federal constitutional claim

17    that a petitioner did not expressly allege nonetheless is fairly presented to a state court.

18    Rather, under the established law cited previously by the Court, a habeas petitioner must

19    allege in the state courts both the factual basis and the legal theory upon which he relies

20    in order to fairly present and exhaust a federal constitutional claim. E.g., Castillo, supra.

21    Garza did not do so here. He alleged in state Ground 1 neither that the state trial court

22    failed to give any required instruction, much less an adverse inference instruction, nor

23    that he was denied federal constitutional rights to due process, a fair trial and to present

24    a defense as a result of the court’s failure to do so. He must allege both to exhaust federal

25    Ground 2. Moreover, even if this Court were reading a pleading such as Garza’s state

26    petition as a pleading in a federal case with the required liberal construction, the Court

27
      cited to California v. Trombetta, 467 U.S. 479 (1984), but only in the context of describing materiality on the
28    Brady claim. (Id., at 17.)

                                                            7
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 8 of 20


1     would not find that the claim now alleged in federal Ground 2 was alleged by Garza in

2     state Ground 1. It is just not there. Ground 2 is not exhausted.

3            Petitioner further urges that “[b]ecause Ground Two . . . was fairly presented,

4     Ground 5 (C), in which Garza asserts his appellate attorney was ineffective for failing to

5     raise Ground Two, was also fairly presented.” (ECF No. 54, at 6.) Both Garza’s premise

6     and his conclusion are incorrect. First, Ground 2 is not exhausted. Second, even if it

7     were, the exhaustion of a substantive claim does not ipso facto exhaust a related

8     ineffective-assistance claim. In this context, unlike the prior relation-back issue, legal

9     theories do matter, as the petitioner must present the state courts with both the factual

10    predicate and the federal legal theory upon which his federal constitutional claim is based.

11    Garza did not present the state courts with any federal constitutional legal theory that he

12    was denied effective assistance of appellate counsel due to counsel’s failure to challenge

13    the state trial court’s failure to give an adverse inference instruction.     Ground 5(c)

14    therefore also is unexhausted.

15           The federal petition, as amended, therefore must be dismissed unless Garza either

16    dismisses the unexhausted Grounds 2 and 5(c) and/or seeks other appropriate relief,

17    such as a stay.

18        Procedural Default

19           Respondents contend that Ground 4(b) is procedurally defaulted. In Ground 4(b),

20    Garza alleges that the State committed prosecutorial misconduct when the prosecutor

21    allegedly lied during closing rebuttal argument by telling the jury that Mike Reich never

22    came to Garza’s house after the incident. (ECF No. 40, at 20.) The state appellate courts

23    rejected the corresponding claim presented on state postconviction review on the basis

24    that Garza waived the claim pursuant to N.R.S. 34.810(1)(b)(2) by not pursuing the claim

25    on direct appeal. (ECF No. 22-25, at 3.)

26           Under the procedural default doctrine, federal review of a habeas claim may be

27    barred if the state courts rejected the claim on an independent and adequate state law

28    procedural ground. Federal habeas review will be barred on claims rejected on an

                                                   8
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 9 of 20


1     independent and adequate state law ground unless the petitioner can demonstrate either:

2     (a) cause for the procedural default and actual prejudice from the alleged violation of

3     federal law; or (b) that a fundamental miscarriage of justice will result in the absence of

4     review. See, e.g., Bennett v. Mueller, 322 F.3d 573, 580 (9th Cir. 2003).

5             In his sole basis for rejecting the procedural default defense, petitioner challenges

6     the adequacy of the state procedural bar as applied to this case. Petitioner contends that

7     N.R.S. 34.810(1)(b)(2) was not an adequate state law ground in this case because his

8     prosecutorial misconduct claim is based on evidence outside the trial record and he

9     therefore could not have raised the claim on direct appeal. (ECF No. 54, at 7-9.)

10             In order for a state procedural rule to be “adequate” as a general matter to support

11    a state court judgment, the state rule must be clear, consistently applied, and well

12    established at the time of the petitioner’s purported default. See,e.g., Collier v. Bayer,

13    408 F.3d 1279, 1284 (9th Cir. 2005). Garza does not challenge the adequacy of the state

14    law procedural rule generally at the relevant time; and, as noted, he instead challenges

15    the adequacy of the rule as applied to his specific case. 5 Cf. id. (“a rule held generally

16    adequate can be deemed inadequate as applied to particular unique circumstances”).

17            The Court is not persuaded that N.R.S. 34.810(1)(b)(2) was not an adequate state

18    law procedural as applied to this case.

19            As backdrop, a point of contention at trial concerned the leadup to the incident.

20    The State maintained that Garza, with, inter alia, two handguns and an extra ammunition

21

22            5    The Court therefore does not tarry further over whether N.R.S. 34.810(1)(b)(2) was an adequate
      state law ground as a general matter at the relevant time. In that regard, a state law procedural rule is
23    adequate if the state courts followed the rule “in the vast majority of cases” during the relevant time. Dugger
      v. Adams, 489 U.S. 401, 410 n. 6 (1989); Moran v. McDaniel, 80 F.3d 1261, 1270 (9th Cir. 1996). A
24    demonstration that the state courts allegedly departed from a consistent application of the state procedural
      rule in only a “few cases” fails to establish that the state courts do not regularly and consistently apply the
25    procedural rule. Dugger, 489 U.S. at 410 n.6 (the Supreme Court held that the state procedural rule
      constituted an adequate state law ground where the habeas petitioner presented only five cases with
26    arguably inconsistent applications of the rule). In Bennett, the Ninth Circuit established a burden-shifting
      analysis for determining whether a state procedural rule constitutes an adequate state law ground generally
      for purposes of the federal procedural default doctrine. Critically, once the state has adequately pled the
27
      existence of an independent and adequate state procedural ground as an affirmative defense, the burden
      initially falls to the petitioner to place that defense at issue by coming forward with specific allegations and
28    citations seeking to demonstrate the inadequacy of the state procedure. 322 F.3d at 586.

                                                             9
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 10 of 20


1      magazine concealed and in the ready, was lying in wait for the deputies following a report

2      of a shots-fired incident (committed by Garza) at Garza’s and Lujan’s home. (E.g., ECF

3      No. 20-22, at 14, 16, 33-35, 58, 60-61 64-66, 73 & 116-17.) The defense maintained that

4      Garza instead simply was sitting outside the home waiting for a friend to come pick him

5      up and that Garza was taking the (loaded) guns (also with a loaded extra ammo

6      magazine) to a pawnshop. (E.g., id., at 81-82, 88-89 & 98-99.)

7             During the trial, Garza and Lujan testified that Garza was waiting for his friend Mike

8      a/k/a “Dog.” (ECF No. 20-20, at 28, 78-79, 88-89, 95, 99, 102-04, 113, 124 & 137-38.)

9      Deputy Danneker testified initially that she “believed” Garza’s ride showed up afterwards.

10     She then immediately stated, however, that she believed that it was Garza’s brother who

11     showed up after the shooting but she did not talk to him and she believed that the sheriff

12     did. (ECF No. 20-13, at 141.)

13            During the State’s rebuttal argument, the prosecutor responded as follows to the

14     defense argument that Garza merely was waiting for his friend to pick him up rather than

15     lying in wait for the deputies:

16                          Deputy Danneker said his brother showed up, she
                     thought; that the Sheriff was talking to that person. It wasn’t
17                   Dog, the person that they called.

18     (ECF No. 20-22, at 103-04.)

19            In Ground 4 in his state petition, Garza alleged that this statement constituted

20     prosecutorial misconduct because it allegedly was a lie. (ECF No. 21-18, at 31-37.) He

21     attached with the petition photocopies of what purport to be stills from a television news

22     video from after the underlying incident. (Id., at 55-56.)

23            The copies in the record in this Court show what appear to be three blurry figures

24     standing in close proximity, perhaps facing one another. The blurry copies, standing

25     alone by themselves: (a) indisputably were not in the trial record although by definition,

26     based upon what they purport to be, the stills and video would have been in existence

27     prior to the trial; (b) are not self-authenticating; (c) do not independently establish who the

28     three blurry figures were; and (d) do not establish what the prosecutor knew or had reason


                                                     10
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 11 of 20


1      to believe at the time of the State’s rebuttal argument, in a situation where his now

2      challenged rebuttal argument had an evidentiary foundation instead in actual trial

3      testimony by Danneker.

4              The fact that the alleged stills were not in the trial record does not at all mean that

5      Garza had no means of making the stills of record and seeking appropriate relief,

6      including during the original criminal proceedings prior to a direct appeal. Petitioner cites

7      no apposite authority establishing that the state courts either allow, or are required to

8      allow, a defendant to pursue a stand-alone substantive prosecutorial misconduct claim of

9      this nature, i.e., an alleged lie during closing argument, based upon evidence dehors the

10     trial record but that existed at the time of trial, without instead: (a) having to present the

11     evidence at trial in the first instance; (b) clearing the hurdles for a successful motion for

12     new trial in the original criminal proceeding; (c) establishing cause and prejudice

13     overcoming the procedural default of the substantive claim based upon ineffective

14     assistance of trial counsel; 6 and/or (d) otherwise presenting a derivative ineffective-

15     assistance claim qua an ineffective-assistance claim rather than instead as a substantive

16     claim based on the circumstances.               That is, petitioner cites no apposite authority

17     establishing that a Nevada defendant must be able to pursue a claim premised upon the

18     prosecution lying during rebuttal argument that is based on evidence outside the then-

19     trial record without instead having to utilize one of the above-described avenues.

20             Those are issues for Garza vis-à-vis providing evidentiary support via a proper

21     procedural vehicle for a claim of one description or another premised upon the prosecutor

22     lying during the rebuttal argument. What they are not are issues going to the adequacy

23     of the state procedural bar applied by the state appellate courts to the substantive

24     prosecutorial misconduct claim here. That is, those all are hurdles for the convicted

25             6  Again, the sole basis relied upon by petitioner to overcome the procedural default of Ground 4(b)
26     is his challenge to the adequacy of N.R.S. 34.810(1)(b)(2) as applied to this case. He makes no argument
       seeking to establish cause and prejudice, and this Court’s review is cabined under the party presentation
       principle to what he argues. United States v. Sineneng-Smith, 140 S.Ct. 1575 (2020). The Court therefore
27
       has not considered, nor does it address, any other theoretically conceivable bases for overcoming the
       procedural default. The sole basis argued for overcoming the procedural default is without merit, and that
28     ends the Court’s analysis on the procedural default defense.

                                                           11
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 12 of 20


1      defendant in pursuing a related claim, of one description or another, including as an

2      ineffective-assistance claim. Garza failed to present the substantive claim at the proper

3      time; and he indeed potentially could have timely presented the claim—supported by the

4      then-existing stills—in a manner that would have led to their consideration on a direct

5      appeal.   He did not do so in this case, for whatever reason, although there were

6      procedural avenues to do so, including prior to a direct appeal. The state courts properly

7      applied N.R.S. 34.810(1)(b)(2) to the substantive prosecutorial misconduct claim when

8      presented on postconviction review.

9             Ground 4(b) thus is procedurally defaulted.

10                                         Motion for Discovery

11            Rule 6(a) of the Rules Governing Section 2254 Cases (the “Habeas Rules”)

12     provides that “[a] judge may, for good cause, authorize a party to conduct discovery under

13     the Federal Rules of Civil Procedure . . . .” In Bracy v. Gramley, 520 U.S. 899 (1997), the

14     Supreme Court held that Rule 6 was meant to be applied consistently with its prior opinion

15     in Harris v. Nelson, 394 U.S. 286 (1969), which expressly called for the adoption of the

16     rule. 520 U.S. at 904 & 909. In Harris, the Supreme Court held that “where specific

17     allegations before the court show reason to believe that the petitioner may, if the facts are

18     fully developed, be able to demonstrate that he is . . . entitled to relief, it is the duty of the

19     court to provide the necessary facilities and procedures for an adequate inquiry.” 394

20     U.S. at 300 (emphasis added). In Bracy, a unanimous Supreme Court overturned a

21     decision denying discovery where the petitioner’s claim of judicial bias in his particular

22     case was based on “only a theory,” where the claim was “not supported by any solid

23     evidence” with regard to the theory, and where the Supreme Court expressly noted that

24     “[i]t may well be, as the Court of Appeals predicted, that petitioner will be unable to obtain

25     evidence sufficient to support” the theory that the petitioner sought to pursue in the

26     discovery. 520 U.S. at 908 & 909.

27            The Ninth Circuit, consistent with Bracy and Harris, thus has held repeatedly that

28     habeas discovery is appropriate in cases where the discovery sought only might provide

                                                      12
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 13 of 20


1      support for a claim. See, e.g., Pham v. Terhune, 400 F.3d 740, 743 (9th Cir. 2005); Jones

2      v. Wood, 114 F.3d 1002, 1009 (9th Cir. 1997). See also Osborne v. District Attorney’s

3      Office, 521 F.3d 1118, 1133 (9th Cir. 2008), reversed on other grounds, District Attorney’s

4      Office v. Osborne, 557 U.S.52 (2009) (in discussing its precedent in Jones as to habeas

5      discovery, the Ninth Circuit reinforced the point that a court should allow discovery that,

6      as emphasized by the Court of Appeals, only “may establish” a factual basis for the

7      petitioner’s claim).

8             The Court in the main is not persuaded that petitioner has demonstrated good

9      cause for federal habeas discovery, for the reasons discussed as to the particular

10     requests below. The discussion below is against the backdrop of the prior discussion

11     herein of the factual background and claims presented.

12         Subpoena to the Sheriff for Detective Boruchowitz’ Police Personnel File

13            In support of current Ground 1, petitioner seeks leave to subpoena Detective

14     Boruchowitz’ police personnel file from the Nye County Sheriff. In Ground 1, petitioner

15     alleges a Brady-Giglio claim 7 based on the State’s failure to produce Boruchowitz’

16     personnel file to the defense for impeachment, in particular for use in impeaching his

17     August 1, 2013, testimony that the deputies’ dashcam systems did not have any relevant

18     video. (ECF No. 40, at 5-9.)

19            The state district court issued a subpoena to the sheriff in 2016 for the exact same

20     file. The sheriff’s office responded to the state district court that the file had “disappeared.”

21     (ECF No. 21-28; ECF No. 22-05, at 4; ECF No. 22-13, at 9-10.) Petitioner acknowledges

22     this prior response by the sheriff to the state court’s subpoena. He urges, however, that

23     “[n]ot only is this impossible to believe and most likely untrue, its alleged disappearance

24     does not relieve the State of its obligation to turn over what it obviously knows about

25     Boruchowitz’ history of misconduct.” (ECF No. 44, at 6-7.) Be that as it perhaps may be

26     (subject to the discussion below), the subpoena sought would be directed once again to

27     the sheriff’s records custodian for once again the same file.                The mere fact that a

28            7   See Brady, supra; Giglio v. United States, 405 U.S. 150 (1972).

                                                           13
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 14 of 20


1      subpoena instead is a federal court subpoena carries no additional talismanic force that

2      a state court subpoena does not have and that causes documents to reappear and be

3      produced. Merely the hope that “it could happen” is not a viable basis for federal habeas

4      discovery. This sort of unrealistic quest is not what is contemplated when the caselaw

5      states that a petitioner need show only that he “may, if the facts are fully developed, be

6      able to demonstrate that he . . . is entitled to relief.” Harris, 394 U.S. at 300 (emphasis

7      added). The Supreme Court was not speaking of such tilting at windmills as petitioner

8      seeks to do here in pursuing an entirely duplicative request. 8

9              Nor is the Court fully sanguine—at least on the showing made—that there is a

10     sufficient likelihood, even under the controlling caselaw’s permissive formulation, that the

11     detective’s personnel file reasonably possibly would have produced admissible fodder for

12     impeachment at Garza’s trial starting in late July 2013.

13             Petitioner relies in part on the Ninth Circuit’s Brady-Giglio decision in Milke v. Ryan,

14     711 F.3d 998 (9th Cir. 2013). In Milke, the Ninth Circuit held that the state court had

15     unreasonably applied Brady-Giglio when it held that an officer’s personnel file did not

16     include material impeachment information. At the underlying state criminal trial, the

17     defendant had contested the officer’s testimony about the interrogation. She maintained,

18     inter alia, that he instead ignored her statement that she did not understand the Miranda

19     warnings, that he proceeded with the interrogation despite her request for a lawyer, and

20     that he then twisted and embellished her unrecorded statements to make it appear that

21     she confessed. The withheld personnel file memorialized multiple incidents where courts,

22     e.g., had tossed out confessions or overturned convictions based on a judicial

23     determination that the officer had violated constitutional rights during interrogations and

24     lied about it under oath. Those final judicial findings of directly relevant prior misconduct

25     of course were highly material under Brady-Giglio. See 711 F.3d at 1001-03.

26             8 In this same quixotic vein, petitioner notes that the sheriff’s office response was that the file had

       “disappeared,” “not that the files don’t exist as the state asserts in its opposition.” (ECF No. 53, at 2.)
27
       Regardless of whether the file disappeared entirely from existence or just from the sheriff’s office, petitioner
       is seeking to send a duplicative second, now federal, subpoena to a sheriff’s office that responded that it
28     does not have the file. Splitting hairs over their word choice is not likely to lead to a different result.

                                                             14
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 15 of 20


1             In contrast, petitioner here does not tender evidence suggesting the existence of

2      impartial judicial findings of misconduct directly relevant to the issue at hand. Rather, he

3      relies instead primarily on local newspaper reporting on charges and countercharges

4      leveled between Boruchowitz and political adversaries both inside and outside the

5      sheriff’s office. (See ECF Nos. 41-3 through ECF No. 41-8.) Most of the reporting

6      concerns allegations after Garza’s trial and heading into what appears at least from the

7      reporting to have been a hotly contested, “mudslinging” sheriff’s race heading into the

8      2014 election. The newspaper reporting itself does not hold back from “taking shots” at

9      Boruchowitz and/or other involved parties while reporting on the back-and-forth charges

10     and countercharges. (E.g., ECF No. 41-4, at 5.) Boruchowitz’ earlier 2010 arrest, his

11     being placed on administrative leave in 2014, the perjury allegations, and the lawsuits

12     referenced by petitioner in his motion all appear to have been part of an overall milieu of

13     charges and countercharges being made between Boruchowitz and adversaries both

14     inside and outside the sheriff’s office. The charges and countercharges as well as the

15     reporting of the allegations are a bit afield from impartial judicial findings of misconduct.

16            Even more critically, over and above the apparent partiality in the source of many

17     of the allegations, the allegations themselves were principally not of alleged misconduct

18     directly relevant to the issue at hand in Garza’s—mostly earlier—July 2013 trial. For

19     example, petitioner points to Boruchowitz having been accused of “mishandling video

20     evidence”—referring to his allegedly having shown to other officers in 2016, “for comic

21     relief,” pornographic video from a criminal investigation. While the allegation is salacious

22     and the conduct alleged certainly would be reprehensible, it does not involve allegations

23     that Boruchowitz intentionally destroyed exculpatory video evidence in other cases.

24     Petitioner’s characterization of the allegation as similarly being one of “mishandling video

25     evidence” begs the question.

26            It is subject to question whether a trial court would allow impeachment based upon

27     such highly tangential, collateral and politicized allegations, if made prior to the trial and

28     even allowing for Brady-Giglio and the right of a criminal defendant to present a defense.

                                                    15
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 16 of 20


1             In any event, the Court just is not persuaded that petitioner—on the showing

2      made—has demonstrated good cause for sending simply a second document production

3      subpoena to the same sheriff, who is the new sheriff in Nye County following the 2014

4      election, after that same sheriff’s office responded in 2016 that it does not have the file.

5          Subpoena to Attorney Thomas Gibson

6             Petitioner further seeks to subpoena attorney Thomas Gibson for production of

7      materials from the Boruchowitz’ personnel file allegedly in his possession. (ECF No. 44,

8      at 3 & 7-8.) However, in the Gibson declaration to which petitioner refers, Gibson appears

9      to reflect that, pursuant to court order, he returned the materials that he had to the Nye

10     County District Attorney’s Office after the conclusion of the case that he was working on.

11     He further suggests possible alternative avenues for locating and obtaining the personnel

12     file following upon the sheriff having denied having the file. (ECF No. 32, at 7-8.)

13            Notwithstanding the preceding discussion questioning materiality under Brady-

14     Giglio, the Court is not categorically averse to possible discovery of the personnel file to

15     reliably get to the bottom of what it contained prior to Garza’s trial—if the file can be found.

16     However, petitioner at the very least needs to present proposed requests that do not seek

17     discovery from persons who already have said that they do not have the file. There are

18     means under the federal discovery rules for trying to track down evidence that do not

19     involve serving futile and/or redundant simple document production subpoenas on

20     persons who already have denied having possession of the evidence. See,e.g.,

21     Fed.R.Civ.Pro. 30(b)(6).

22            On the showing and record presented, the Court will deny the current discovery

23     request as to Gibson.

24         Boruchowitz Deposition

25            While petitioner has presented extensive legal argument, the practical utility of

26     deposing Boruchowitz is not immediately evident to the Court.

27            If petitioner can show that there was contemporaneous impeachment information

28     that is material under Brady-Giglio that the State withheld at trial, then there is no need to

                                                     16
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 17 of 20


1      run through that with Boruchowitz in a deposition. The potential impeachment information

2      either is material under Brady-Giglio or it is not. The Court does not need deposition

3      testimony to make that determination, and the Court most likely will not be independently

4      assessing Boruchowitz’ actual underlying credibility in resolving any issue in this case.

5             Further, even if arguendo, as Garza maintains, Boruchowitz perjured himself at

6      trial about what was on the deputies’ dashcam videos, it is rather unlikely that he now will

7      just break down on examination by petitioner’s counsel and confess all. The mere hope

8      for such an improbable result would not present good cause under Habeas Rule 6(a).

9             Petitioner would need to provide the Court with at least some inkling of how a

10     Boruchowitz deposition, as a very practical matter, would be a worthwhile application of

11     limited resources by all concerned that substantially contributes to the ultimate resolution

12     of this case. On the showing and argument made, which does not discuss the practical

13     rationale for this specific discovery request, the Court is not persuaded that it is.

14         Fancher Dashcam Video or Related Interrogatories

15            In his final requested discovery item, petitioner seeks, in support of a Brady claim:

16                   Dashcam video from Officer Fancher’s car; or in the
                     alternative, permission to serve interrogatories about the
17                   procedures involved in storing dashcam videos and whether
                     an officer individually has the authority to delete dashcam
18                   video; whether the dashcam video can be retrieved from a
19                   hard drive or other location where it is stored electronically.

20     (ECF No. 44, at 3.)

21            Respondents note that petitioner does not currently allege a Brady claim based

22     upon nondisclosure of a Fancher dashcam video, and Garza concedes that that is true.

23     (ECF No. 53, at 6-7.) The Court will assume, arguendo, that Garza has at least arguable

24     bases for relation back and exhaustion if further amendment were sought.

25            The practical utility of the discovery is not clear to the Court, however. Once again,

26     petitioner appears for some reason to be hoping for a different answer regarding an

27     alleged Fancher dashcam video than is reflected by fairly extensive factual development

28     on the point in the trial record.


                                                    17
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 18 of 20


1             As backdrop, Lieutenant Mark Medina with the Nye County Sheriff’s Office testified

2      that: (1) he inspected the camera system in Deputy Fancher’s patrol vehicle on August

3      11, 2011, nearly a year prior to the incident in question; (2) Medina inspected the system

4      as a routine part of the in-service training that he was giving that day on mobile video in-

5      car camera operation; (3) Fancher’s vehicle had an obsolete and inoperable “VHS

6      Docucam” system “that we essentially don’t use anymore, because nobody uses VHS

7      tapes anymore;” (4) due to budgetary constraints, the old inoperable system was not

8      removed from the vehicle and a newer, functioning camera system was not put in the

9      vehicle because the vehicle itself was an older vehicle with a limited remaining service

10     life; and (5) the inoperability of the camera system in Fancher’s vehicle thus was a

11     continuing issue thereafter that was known to his supervisors and that was not going to

12     be remedied during the remaining service life of the vehicle. (ECF No. 20-19, at 154-60.)

13            Deputy Fancher similarly testified that his vehicle’s camera system was inoperable

14     at the time of the incident in question, consistent with Lieutenant Medina’s testimony later

15     in the trial that the system was inoperable and was not going to become operable during

16     the remaining service life of the vehicle. (ECF No. 20-19, at 42-43, 59-61 & 81.)

17            The defense called Detective Boruchowitz to testify regarding video from the patrol

18     vehicles. It is clear from the questioning that the defense did so in an effort to suggest

19     that Boruchowitz had deprived the jury of the opportunity to itself see what the dashcam

20     video showed. Regarding the Fancher patrol vehicle, Boruchowitz testified that: (1) he

21     pulled the VHS tape from the system and reviewed it; (2) there was no video of the

22     incident and there instead were recordings of traffic stops from many years prior (which

23     would be consistent with the system having been inoperable for a long period); (3) the

24     system in Fancher’s vehicle “simply was not operational in any way, shape, or form that

25     day” with portions of the system being unplugged and other portions missing; (4) he did

26     not preserve the videotape because the “VHS tape was not evidence of this incident;”

27     and (5) because he believed that it had no evidentiary significance, “[t]he tape was given

28     to Captain Becht, which is the traditional format for that.” (ECF No. 20-19, at 231-43.)

                                                   18
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 19 of 20


1             There is not a realistic possibility that the proposed discovery even “may” enable

2      Garza to demonstrate that he is entitled to relief on an, as yet unpled, Brady claim. After

3      the three officers’ testimony at trial, there is not a realistic possibility that the sheriff’s office

4      will respond differently. There thus is not a realistic possibility that the proposed discovery

5      will enable Garza to establish either that the State withheld–as opposed to at best failed

6      to preserve–dashcam video from Fancher’s vehicle or even more significantly, that the

7      alleged video was actually material for purposes of Brady. Again, a federal subpoena or

8      discovery request does not have some talismanic power that forces persons to give

9      different answers to a question than they gave before. To be sure, it is not wholly

10     inconceivable, in terms of what is abstractly theoretically possible, that not just

11     Boruchowitz acting alone but now all three officers conspired together to commit perjury

12     by concocting an obsolescence story about the Fancher vehicle camera system. But this

13     proposed discovery is not going to suss that out, as, again, a federal subpoena simply

14     does not have a talismanic power that changes people’s answers to questions that

15     already have been asked and answered, in this case extensively at trial.

16            The Court will not grant leave to conduct discovery basically asking the same query

17     that was asked and answered before in the hope that the sheriff’s office might respond

18     differently this time. Nor is the Court going to grant leave for the alternative discovery

19     requested, which does not even speak to the type of vehicle camera system in question.

20     Moreover, even if petitioner were to establish that a single officer such as Boruchowitz

21     did not have the authority to delete, erase or fail to preserve then actually extant video,

22     that does not return the video to existence, establish that it was withheld as opposed to

23     not preserved, or establish its materiality for a Brady claim. Evidence arguendo lost by

24     the unauthorized act of a single officer is still just as lost; and Brady is directed to withheld

25     rather than unpreserved evidence. On the showing and argument made, it does not

26     appear that there is a practical possibility of the discovery leading anywhere material,

27     including producing possible evidence supporting any as yet unpled Brady claim.

28            The motion for discovery therefore will be denied on the showing made.

                                                        19
     Case 2:18-cv-00995-GMN-BNW Document 56 Filed 03/29/21 Page 20 of 20


1              IT IS THEREFORE ORDERED that respondents’ motion to dismiss (ECF No. 52)

2      is GRANTED IN PART and DENIED IN PART, with (a) Ground 4(b) being DISMISSED

3      with prejudice as procedurally defaulted; and (b) the Court holding that Grounds 2 and

4      5(c) are not exhausted. The entire action will be dismissed without prejudice unless,

5      within thirty (30) days of entry of this order, petitioner either voluntarily dismisses Grounds

6      2 and 5(c) and/or seeks other appropriate relief, such as a stay.

7              IT IS FURTHER ORDERED that petitioner’s motion for discovery (ECF No. 44) is

8      DENIED on the showing made. 9

9                      DATED THIS March 29, 2021

10

11
                                                        _________________________________
12                                                        Gloria M. Navarro
13                                                        United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26             9 The Court in the past often has not held habeas petitioners rigorously to the requirements of the

       second sentence in Habeas Rule 6(b) vis-à-vis, inter alia, attaching proposed interrogatories. In this case,
27
       however, any further requests to the Court for discovery will have to rigorously comply with that provision
       of the rule. The Court essentially needs to see that the discovery has been fully thought through as a
28     practical matter. Federal habeas discovery is not automatic as a matter of right.

                                                           20
